Citation Nr: 1211334	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-16 384	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & Other


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1966 to May 1970.  The Veteran died in May 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.  


REMAND

At the outset, the Board notes that the appellant contends, in part, that the Veteran was exposed to asbestos during his military service, and that such exposure contributed to cause his death in May 2007.  The Veteran's various ailments and diseases included, but were not limited to, hypertension, duodenal cancer, anaplastic seminoma of the right testicle, phlebitis, gastroesophageal reflux disease, and deep venous thrombosis.   

The Veteran's death certificate shows that the immediate cause of his death was pancreatic cancer with liver metastasis due to or a consequence of bilateral pulmonary emboli.  A history of alcohol was listed as a significant condition contributing to death but not resulting in the underlying cause.  The Veteran had not established service connection for any disability.  

The Veteran's DD Form 214 and service personnel records show that he served in the Navy and that his military occupational specialty was construction mechanic.  In September 2010, the appellant submitted a May 2002 VA Memorandum regarding asbestos claims with an attached chart which shows Navy job titles and the associated probability of exposure to make determinations regarding the likelihood of exposure; construction mechanic is listing as having a minimal likelihood of exposure to asbestos.  

Because the appellant's claim involves asbestosis or other asbestos-related diseases, the analysis of the claim must address the guidelines set forth in Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  These provisions were rescinded and are now found at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, effective December 13, 2005.  VA has also issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1998).  The guidelines provide, in part, that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or postservice occupational and other asbestos exposure, and that a determination must be made as to whether there is a relationship between asbestos exposure in service and the claimed disease, keeping in mind the latency period and exposure information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty, 4 Vet. App. at 432.  In the present case, the record does not reflect there has been any type of development/consideration of the asbestos allegations.  

In addition, the appellant also claims that the Veteran was exposed to Agent Orange during his military service, and that such exposure contributed to cause his death.  

In April 2008, the Department of the Navy verified that the Veteran served in Vietnam from July 1968 to March 1969.  Hence, the presumptive provisions of 38 U.S.C.A. § 1116 are for consideration.  

At the Travel Board hearing, the appellant submitted additional (textual) evidence with a waiver of RO consideration.  The textual evidence notes that Agent Orange contained small amounts of Tetrachlorodibenzo-p-dioxin (TCDD), and that veterans exposed to TCDD have an increased risk of cancer.  In light of the contentions of the appellant and the current state of the evidence, the Board finds that a VA medical opinion addressing this matter is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, at the October 2011 Travel Board hearing, it was indicated that the Veteran had a heart attack in 2004 (transcript, p.12-13).  March 2004 to May 2007 Geauga Regional Hospital private treatment records show that the Veteran had hypertension diagnosed in April 2004 and was started on medication.  There is no evidence of a heart attack in the evidence of record, particularly in 2004.  As this matter is being remanded anyway, and evidence of a heart attack would invoke the presumptive provisions of 38 C.F.R. § 3.309(for ischemic heart disease, including acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), development of records of the heart attack is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the appellant to identify the provider(s) of any additional treatment or evaluation the Veteran received for a heart attack in 2004, records of which are not already associated with the claims file, and to provide releases for VA to secure records of such treatment or evaluation.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the appellant.  If any private provider does not respond to the RO's request for records, the appellant and her representative should be so notified, and advised that ultimately it is her responsibility to ensure that such records are received.  

2. The RO should arrange for all VA manual-mandated development necessary to properly adjudicate claims based on asbestos exposure, to include a determination regarding the extent of any exposure to asbestos both in service and subsequent to service, and whether or not he had an asbestos-related disease that contributed to cause his death..  

If it is found that he was exposed to asbestos in service, the RO should arrange for his claims file to be reviewed by an appropriate VA physician who should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the exposure to asbestos and/or Agent Orange during service resulted in a disability that caused, or materially contributed to cause, his death.  The reviewing physician should cite to the medical evidence of record and must explain the rationale for all opinions given.  

3. The RO should then arrange for any further development suggested by the results of that sought above, and then readjudicate the claim (to encompass consideration whether he had ischemic heart disease related to herbicide exposure that contributed to cause his death.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

